FACTSET November 26, 2002 Dear Stockholder: You are cordially invited to attend the Fiscal 2002 Annual Meeting of Stockholders of FactSet Research Systems Inc., which will be held at our corporate headquarters at One Greenwich Plaza, Greenwich, CT 06830, on Thursday, January 9, 2003, at 10:00 a.m. Eastern Standard Time. I look forward to greeting you at the meeting. Details of the business to be conducted at the Annual Meeting are given in the attached Notice of Annual Meeting and Proxy Statement. Whether or not you attend the Annual Meeting, it is important that your shares be represented and voted. Therefore, I urge you to return promptly the enclosed proxy in the accompanying postage-paid envelope, vote using the Internet at http://www.eproxy.com/fds or vote by telephone by calling 1-800-435-6710. On behalf of the Board of Directors, I would like to express our appreciation for your continued support and loyalty. Sincerely, /s/ Philip A. Hadley Philip A. Hadley Chairman of the Board and Chief Executive Officer FACTSET RESEARCH SYSTEMS INC.
